UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended December 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 00055208 KONARED CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 99-0366971 (IRS Employer Identification Number) 1101 Via Callejon #200 San Clemente, CA92673-4230 (Address of principal executive offices)(Zip Code) Tel. (808) 212-1553 (Registrant’s telephone no., including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes xNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: the aggregate market value of the 71,371,132 common shares of the registrant owned by non-affiliates on June 30, 2015 was $8,550,262 based on a closing price of $0.1198 per share. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 118,370,607 common shares were issued and outstanding as of April 13, 2016. ii Table of Contents KONARED CORPORATION Table of Contents PART I ITEM 1. Description of Business 1 ITEM 1A. Risk Factors 15 ITEM 1B. Unresolved Staff Comments 15 ITEM 2. Properties 15 ITEM 3. Legal Proceedings 16 ITEM 4. Mine Safety Disclosures 16 PART II ITEM 5. Market for Company’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 17 ITEM 6. Selected Financial Data 21 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 8. Financial Statements andSupplementary Data: 29 Report of Independent Registered Public Accounting Firm 30 Audited Balance Sheets at December 31, 2015 and December 31, 2014 31 Audited Statements of Operations for the years ended December 31, 2015 and December 31, 2014 32 Audited Statement of Stockholders’ Equity for the period from December 31, 2013 through December 31, 2015 33 Audited Statements of Cash Flows for the years ended December 31, 2015 and December 31, 2014 34 Audited Supplementary Disclosure of Cash Flow Information for the years ended December 31, 2015 and December 31, 2014 35 Audited Non-Cash Investing and Financing Activities for the years ended December 31, 2015 and December 31, 2014 35 Notes to Audited Financial Statements 36 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 70 ITEM 9A. Controls and Procedures 70 ITEM 9B. Other Information 71 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 72 ITEM 11. Executive Compensation 77 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 84 ITEM 14. Principal Accounting Fees and Services 85 PART IV ITEM 15. Exhibits, Financial Statements Schedules 86 SIGNATURES 90 iii Table of Contents PART I ITEM 1.DESCRIPTION OF BUSINESS Corporate Overview In this annual report on Form 10-K the terms "KonaRed", “we”, “us”, “our”, the "Registrant", and the "Company” mean KonaRed Corporation. Unless otherwise stated, “$” refers to United States dollars. Our fiscal year end is December 31st. We were incorporated in the State of Nevada on October 4, 2010 and our predecessor operating business was incorporated in the State of Hawaii on August 22, 2008. Our head office is located at 1101 Via Callejon #200, San Clemente, CA 92673-4230 and our executive office is located at 2829 Ala Kalanikaumaka St., Suite F-133, Koloa, HI 96756. The Company’s common stock is publicly traded on the OTCQB over-the-counter market ('OTCQB') under the trading symbol: KRED. Description of Business Beverage Products KonaRed's principal product line is our premium coffee fruit wellness drinks. Recently we also introduced a new line of Cold Brew Coffee which we expect may become our dominant product. KonaRed Original Antioxidant Juice, Cold Brew Coffees and Kona coffees are offered to retail consumers across the United States, Canada and Asia. Previously discarded as a byproduct of coffee production, the fruit surrounding the coffee seed (coffee bean) has been recognized as containing powerful anti-oxidants. 1 Table of Contents KonaRed’s anti-oxidant beverage products consist of the following proprietary formulations: ● 16 oz. KonaRed Original Antioxidant Juice (2 servings) 2 Table of Contents ● 10.5 oz. KonaRed Original Antioxidant Juice (1 serving) ● 10.5 oz. KonaRed Antioxidant (1 serving) Additional Flavor Combinations Including Organic Green Tea and Coconut Water 3 Table of Contents ● 12oz. RTD Cold Brew Coffees In February 2016 we introduced a new line of Ready-to-Drink ('RTD') Cold Brew Coffees. These include the flavors of 'Original', 'Hawaiian Vanilla' and 'Espresso'. Sales of this product have expanded quickly and the line is now being sold in retailers along the West Coast and Hawaii, as well as online. 4 Table of Contents Wellness Products We also produce wellness nutritional products which are now available at select locations of Vitamin Shoppe nationwide and in several major chains in Hawaii. Primary among these is our antioxidant KonaRed Hawaiian Superfruit Powder Tub and our Wake-up Performance Powder Packets. ● KonaRed Hawaiian Superfruit Powder 100% soluble coffee fruit powder made from coffee fruit from Kona, Hawaii ● KonaRed Wake Up Performance Powder Packets 1 tub with 30 packets 5 Table of Contents Coffee Bean Products During summer 2015 we launched sales of KonaRed Coffee Beans in three varieties. 100% Kona Coffee beans 6 Table of Contents Coffee Bean Products ● 100% Kona Coffee beans with Hawaiian Coffeeberry 7 Table of Contents Coffee Bean Products ● Blend of 10% Kona Coffee plus 90% Columbian Coffee 8 Table of Contents Industrial Ingredient Division Launch During 2015, we started industrial sales of raw coffee fruit powders and liquid extracts to other companies B2B and are now offering an American made, U.S. Hawaiian grown coffee fruit supply to the world. We expect this product line to be a major revenue generator and our bottom line will benefit also due to the comparatively higher gross margin we earn on raw material sales. Use of Patents A key element of our business is the License we have been provided by VDF FutureCeuticals Inc. ("VDF") which provides us with the use of VDF's coffee fruit patents and Coffeeberry® trademark license. The License Agreement has effectively formed a strategic alliance between KonaRed and VDF and eliminated competition and patent defense costs between the parties for rights to valuable proprietary coffee fruit research and development ("R&D"). We developed the necessary processing and manufacturing intellectual property (“IP”) for processing and manufacturing our base ingredient - the coffee fruit (and have subsequently merged this with the IP provided by VDF). The License Agreement provides us with access to use of VDF's patents, as existing and/or modified in the future, along with the processes, products, methods, compositions and know-how developed by VDF related to the patented Coffee Cherry related inventions, trade secrets and know-how. Trademarks We have filed and received several trademarks that we use in our daily business KonaRed Nature’s Best Kept Secret Powdered by Aloha Paradise in a Bottle Operations, Facilities and Distribution Method for Our Products Our distribution facility is a 10,000 square foot facility located in San Clemente, California. We use an outsourcing business model based on utilizing third parties for the bulk of our non-core business operations, such as manufacturing and coffee fruit extraction, while maintaining in-house control of critical marketing, product development and warehousing/shipping functions. Supply and Distribution for Our Product We have an agreement in place which provides a reliable and trusted source of coffee fruit supply. This is structured as 5-year arrangement containing roll-over provisions, The agreement is based on our commitmentto exclusively purchase coffee fruit from the supplier and the supplier is obligated to provide coffee fruit exclusively to our company. Our company’s principal supplier of raw coffee fruit is Greenwell Farms, Inc., a Hawaii corporation with a long established history as a major Hawaiian coffee supplier. We determine the amount of dried coffee fruit to purchase from our suppliers based on our annual sales forecasts and have historically been accurate at estimating supply quantities based on projected sales. Since the fruit surrounding the coffee bean was previously discarded as a byproduct of coffee production, such raw material has also remained readily available from coffee farms located in Hawaii and internationally. Therefore, although we currently have a principal supplier, in the event that we lose this supplier, we are confident that we would be able to secure raw material from other suppliers. 9 Table of Contents Our production process is based on our company taking possession of the dried coffee fruit from the grower, shipping the dried coffee fruit to our San Clemente warehouse for storage, and then subsequently sending required quantities to subcontractors for value-added processing. The value-added processing consists of water based extraction whereby the dried coffee fruit is reduced to liquid extract. This processing generally takes approximately 24 hours to complete. For our company’s beverage production, our antioxidant beverages are processed via the coffee fruit finished goods being sent to a 3rd party flavor house which makes the KonaRed concentrate and then ships it to our company’s bottling vendors. The process for Cold Brew Coffee is similar. Notably, we own the proprietary beverage formulas. Pallets of the ready-to-drink product items (defined as "Stock-keeping Units", or "SKUs") are then shipped back to our company’s warehouse, or third party inventory transit service providers, and disseminated to either distributors, or shipped directly to retailers. Market We believe our company has established a frontrunner position in the coffee fruit category, boasting a numerous retail entrees since its product launch. We first establish our products in the upstart coffee fruit sector on our home turf in Hawaii and then have expanded across the USA and Canada by winning placements at Kroger, Target, Vitamin Shoppe and other major retailers. Moving forward we will expand on our domestic success by developing international distribution opportunities in South East Asia, beginning with Japan, Korea and China. Expansion into Japan In April 1, 2015 we began the process of expansion into Japan by executing an agreement with Asplund Co. Ltd. for distribution of our beverage products into 250 retail stores specializing in nutritional products. Sales Strategy Our sales strategy for beverage products and nutritional supplement products is to sell and ship directly from our warehouse in San Clemente, California.We have a direct sales team of four individuals, two in Hawaii and two in Southern California whose main job is to secure new customers directly in person. We have also retained manufacturers’ sales representatives who work to increase our overall sales efforts. We've learned the importance of supporting our distributor network through “on the ground” sales personnel and will add to our sales force as markets develop. For an emerging product such as ours, merchandising follow-up, dialog with store managers, and coordination of promotions and pricing are critical in maintaining brand momentum. We anticipate adding sales staff to meet demand for our recently introduced line of Cold Brew Coffees. Although KonaRed was invented as a wellness product, we believe consumer acceptance of our beverage products now places us both within the 'functional beverage' and 'premium juice' retail categories, as well as dairy shelves with cold brew coffees and the coffee isle with our whole bean coffee line.A 'functional beverage' is defined as one which has certain attributes, such as Antioxidants, whereas a 'premium juice' is simply a tasty product which consumers enjoy. In summary, our sales expansion priorities are: (1) expansion of wholesale distribution (2) retail chain success (3) growth of direct to retail sales (4) growth of direct to consumer sales, and (5) development of raw material ingredient sales 10 Table of Contents Major Industry Participants The entrance of leading beverage monoliths into the functional beverage category has tightened pricing but also created a vibrant mergers and acquisitions environment for emerging brands like KonaRed. Takeovers and mergers are a hallmark of our industry. Recent beverage industry deals have included: ● Coca Cola acquired Zico Coconut Water in January2014; ● Pepsi acquired a majority stake in O.N.E. Coconut Water in April 2012; ● InBev has made a series of investments in Sambazon (in August 2012, December 2011, and December 2008); ● InBev has also made a series of investments in Vita Coco in May 2012 and December 2010; and ● Undertaking of a long-term strategic deal wherein Coca-Cola will acquire an approximately 16.7% equity stake Market Development and Metrics Our objective is to develop KonaRed into a powerhouse coffee company which supplies consumers with a variety of high quality coffee, beverage and nutritional products. We plan to achieve this using a strategy of expanding our retail footprint through a series of revenue generating distribution channels as well as direct to consumer sales. Presently, our predominant focus is our beverage and cold brew coffee businesses and we are generating revenues through the following distribution channels: ● Direct Store Distributors ● Broadline Distributors ● Direct to Retail ● Online Retail ● Raw Material Ingredient Sales The specifics of each channel are as follows: ● Direct Store Distributors: The direct store distributors (“DSDs”) channel comprises wholesale distributors who maintain in-house inventories of multiple brands of beverage products, such as juices, beer, and water, which they sell to retail stores and other wholesalers. DSD is a business process that manufacturers use to both sell and distribute goods directly to point of sales or point of consumption including additional product and market related services such as merchandising. In order to fulfill growing demand from retailers, DSDs specializing in the beverage channels are expanding their functional beverage categories to include the type of products in which KonaRed specializes 11 Table of Contents ● Broadline Distributors: The broadline distributors channel includes wholesalers who specialize in distribution of natural food products to retail stores. A broadline distributor services a wide variety of accounts with a wide variety of products ranging from food, beverages and supplies in the natural channel selling to retailers like Whole Foods Markets. ● Direct to Retail: During our growth phase we have developed a direct to retail sales channel to grocery stores such as Albertson’s and specialty retail stores. We intend to continue to service and develop this channel further. Direct to retailer includes major retail chains with 500 locations or more where the KonaRed product ships direct to the retailers distribution centers and the retailers are responsible for the distribution to each retail store. ● Online Retail: The KonaRed brand has gained an increasing following of Internet based customers who purchase our products directly through our website. We plan to expand this channel though on-line marketing initiatives in parallel with our brand recognition marketing campaigns. In April, 2016 we re-launched our website after a major overhaul which included addition of the Shopify platform to promote efficient online sales. ● Raw Material Ingredient Sales: In 2016 we launched our coffee fruit raw ingredient materials division and will be expanding this revenue channel in cooperation with VDF. To develop this strategy we continually evaluate: product line sales, product line specific gross margin, individual products costs and pricing of individual product lines. Growth of our retail footprint will continue to be evaluated through the growth of our client base in each specific distribution channel. Competition The beverage industry is extremely competitive. The principal areas of competition include pricing, packaging, development of new products and flavors, and marketing campaigns. Our product is competing directly with a wide range of drinks produced by a relatively large number of manufacturers. Most of these brands have enjoyed broad, well-established national recognition for years, through well-funded ad and other marketing campaigns. In addition, companies manufacturing these products generally have far greater financial, marketing, and distribution resources than we do. We compete to secure distributors who will agree to market our product over those of our competitors, provide stable and reliable distribution, and secure adequate shelf space in retail outlets. Our products compete with all liquid refreshments, including numerous specialty beverages, such as: SoBe; Snapple; Arizona; Vitamin Water; Gatorade; and Powerade. Important factors that affect our ability to compete successfully include taste and flavor of our product, trade and consumer promotions, the development of new, unique and cutting edge products, attractive and unique packaging, branded product advertising, pricing, and the success of our distribution network. We believe our branding is strong and our position as a U.S. coffee supplier is relatively unique. We are committed to ethical production of our source ingredients and our use of a previously discarded by-product of coffee represents our environmentally positive corporate operating philosophy. We are also non-GMO. We believe these factors combine to provide us with a competitive advantage and our products are consistently well received by consumers. 12 Table of Contents Intellectual Property KonaRed® is a registered trademark in the United States and in Japan and we intend to seek a number of trademarks for slogans and product designs. We also hold trademark rights to the “Paradise in a Bottle®”, "Nature's Best Kept Secret®", and "Powdered by Aloha®" tag lines; and rights to a suite of international CoffeeBerry® trademarks provided under our License with VDF. We believe we have the rights to use the necessary processing and manufacturing intellectual property relating to processing and manufacturing our base ingredient (the coffee fruit) and our proprietary beverage formulas. However, we do not own the manufacturing process for making the finished beverages. We intend to aggressively assert our rights under trade secret, unfair competition, trademark and copyright laws to protect our intellectual property, including product design, product research and concepts and recognized trademarks. These rights are protected through the acquisition of patents and trademark registrations, the maintenance of trade secrets, the development of trade dress, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that registered trademarks will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights could result in a substantial cost to, and diversion of effort by, our Company, management believes that the protection of our intellectual property rights will be a key component of our operating strategy. Partnership Initiative with VDF FutureCeuticals Inc. To the mutual satisfaction of the parties, on January 28, 2014 KonaRed settled a patent dispute which had been pending since 2011 with VDF by forming a partnership with them. VDF (www.futureceuticals.com) is a leader in the bio-research, development, and manufacture of high-quality fruit, vegetable, and grain-based nutraceutical and functional food ingredients. VDF is committed to discovery-based research that leads to the expansion of human health, and is the trusted partner-of-choice for companies in search of creative, ethical solutions for the health and wellness needs of today’s consumer. Its sister company, Van Drunen Farms, was founded over one hundred years ago, and has grown into one of the largest dried food ingredient manufacturers and suppliers in the world. VDF is a major biotech and ingredient supplier and owner of the patent-protected CoffeeBerry® coffee fruit technology, a proprietary set of agricultural and industrial processes and a line of unique ingredients. VDF's patents and processes capture the same potent nutrition inherent in coffee fruit which had formed the basis of two provisional patent applications made by KonaRed based on the proprietary research and development which had been fully developed by KonaRed. The partnership brings together the flavor profile of KonaRed’s beverages and the ingenuity, innovation, and ongoing chemistry and clinical research of VDF’s globally integrated CoffeeBerry® coffee fruit ingredient platform. Seasonality of Business The sales of our products are influenced to some extent by weather conditions in the markets in which we operate. Unusually cold or rainy weather during the summer months may have a temporary effect on the demand for our product and contribute to lower sales, which could have an adverse effect on our results of operations for such periods. Research and Development Costs During the Last Two Years Benefiting from its relationship with VDF, KonaRed has been able to reduce its R&D costs over fiscal years 2015 and 2014, having spent approximately $6,502 and $3,931, respectively. 13 Table of Contents Our R&D has focused on quinic acid, an antioxidant that is in greater abundance in the KonaRed beverage than any other molecule. With a molar mass of 192.17 g/mol, quinic acid is small by comparison to other organic chemicals known as polyphenols. Much of our research has been directed towards attempts to confirm whether there is a correlation between small molecular mass and high bioavailability (the body’s ability to readily absorb a substance introduced). In addition, our research has been focused on whether antioxidants with a high oxygen radical absorbance capacity, a method of measuring antioxidant capacities in biological samples, and a high bioavailability may provide a way to increase one’s cellular metabolic efficiency (“CME”). We believe that it is possible that increased CME may result in increased energy, reduction of metabolic oxygen related stress at the cellular level and reduction of inflammation. We intend to continue our research to the extent of our limited funds and to examine whether the consumption of KonaRed products, if established as substances that increase CME, might provide positive effects on human healthby decelerating the death of cells without negative side effects. Such research is in a very preliminary stage, there is no proof that KonaRed can produce health benefits for humans, and we do not have the funds required to conduct an extensive research program on the matter. In 2012, a series of tests were conducted at Cayetano University in Lima, Peru by a team of research physicians to determine the antiviral and anti-inflammatory properties of KonaRed in a clinical environment. The Cayetano University studies were commissioned by our Company.They were in-vitro (test tube) based studies and not human trials. The KonaRed extract was found to improve cell viability, increase T cell proliferation and improve antiviral defense. The foregoing conclusions were based on the results of antiviral activity and cell proliferate effect of KonaRed on mice. In these limited tests, KonaRed’s coffee fruit demonstrated an antiviral effect, improving cell viability, increasing T cell proliferation and improving antiviral defense. The body’s first line of defense against viruses is the immune system. This comprises cells and other mechanisms that defend the host from infection in a non-specific manner. Because viruses use vital metabolic pathways within host cells to replicate, they are difficult to eliminate without using drugs that cause toxic effects to host cells in general.The foregoing limited studies suggested that KonaRed beverage’s coffee fruit could have antiviral effects upon consumption by humans. As in any research and development program, further investigation and study is required. Whether KonaRed's beverage ultimately proves to be a useful CME supplement, and does so without negative effectives, and whether the promotion of CME proves to have therapeutic effects on humans, is unknown.To the extent our Company has funds available for research and development, management intends to pursue this line of research and investigation on a limited basis. Government Regulation Our products are considered to be synonymous with coffee for regulatory purposes and are thus sold under the U.S. Food and Drug Administration’s (“FDA”) “Generally Regarded as Safe” (“GRAS”) regulatory umbrella. Accordingly, we are not required to petition for FDA approval of our coffee fruit offerings, which would be typical under standard dietary supplement guidelines. However, our Company has registered all of its supply chain subcontractors with the FDA as required and has met and answered all inquiries by the FDA. We believe we are in full compliance with all FDA regulations. The advertising, distribution, labeling, production, safety, sale, and transportation in the United States of our product are subject to: the Federal Food, Drug, and Cosmetic Act; the Federal Trade Commission Act; the Lanham Act; state consumer protection laws; competition laws; federal, state and local workplace health and safety laws; various federal, state and local environmental protection laws; and various other federal, state and local statutes and regulations. It will be our policy to comply with any and all legal requirements. 14 Table of Contents Employees In addition to Shaun Roberts, who is our Chief Executive Officer, director, and Board Chair; Kyle Redfield, who is our President and Chief Operating Officer; and John Dawe, who is our Chief Financial Officer, Secretary & Treasurer, we currently employ 7 full time and 1 part employees whom all work in the United States. Our operations are overseen directly by management that engages our employees to carry on our business. Our management oversees all responsibilities in the areas of corporate administration, business development, and research; and as needed we engage the services of other professionals for legal, audit and other technical services. We intend to expand our current management to retain other skilled directors, officers, and employees with experience relevant to our business focus. Our management’s relationships will provide the foundation through which we expect to grow our business in the future. We believe that the skill-set of our management team will be a primary asset in the development of our brands and trademarks. ITEM 1A. RISK FACTORS Not required for smaller reporting companies. Our actual results may differ materially from the results anticipated in any forward-looking statements in this Report due to a variety of factors, including, without limitation those set forth as "Risk Factors" in our Form S-1 which became Effective on July 6, 2015. This can be found along with all our filingswith the SEC at www.sec.gov. There may be other factors included in the Company's filings with the SEC that may cause actual results to differ materially from those projected in any forward-looking statement. The Company disclaims any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our principal office and warehouse is located at 1101 Via Callejon #200, San Clemente, California 92673-4230. The Company shares a lease for this facility with Malie, Inc., (“Malie”) a company owned by our CEO and his spouse, who is the CEO of Malie. We also utilize offices provided by our CEO and CFO. The current distribution facility lease has a term of June 1, 2014 to May 31, 2016 and presently requires total lease payments of $10,139 per month, of which the Company's portion is $7,790 per month. On February 25, 2016, the Company and Malie extended the lease for an additional 24 month term and committed to total lease payments of $10,466 for June 1, 2016 to May 31, 2017 and $10,793 for June 1, 2017 to May 31, 2018. The Company's portion of payments under the extended term arrangements are $6,461 for June 1, 2016 to May 31, 2017 and $6,663 for June 1, 2017 to May 31, 2018. For the year ended December 31, 2015 our Company paid a total of $92,479 (averaging $7,707 per month) of the total lease expense of $120,360 (averaging $10,030 per month). For the year ended December 31, 2014, our Company paid a total $90,471 (averaging $7,539 per month) of the total lease expense of $117,744 (averaging $9,812 per month). We believe that the condition of our principal office and warehouse are satisfactory, suitable and adequate for our current needs. Fixed assets currently shown on our balance sheet are comprised of furniture and warehouse fixtures and at present the Company has no material property balances which are classified as assets under generally accepted accounting principles. 15 Table of Contents ITEM 3. LEGAL PROCEEDINGS On December 30, 2015, our former beverage distributor, Splash Beverage Group ('SBG'), filed the following action in Broward County Circuit Court, Florida: Splash Beverage Group, Inc. v. KonaRed Corporation Case No. 15-022regarding the Company's cancellation of the beverage distribution agreement ("CDA") and the sales and marketing agreement ('SMA") the parties had executed on April 23, 2014. The Company had cancelled the SMA on September 16, 2015 and the CDA on September 23, 2015. The Company believes SBG's allegations are both factually and legally unfounded and the likelihood of a material loss in this matter is considered to be remote and any damages the Company may pay are not currently estimable. On September 22, 2015 we settled a claim from two related parties that a service provider engaged by SBG to provide social media postings services to the Company had violated the copyrights of two related clients regarding certain pictures used by the service provider. We had received this claim on March 27, 2015 and settled the matter for a net payment of $75,000, of which the Company's insurance providers paid $59,000 and the company paid $16,000. Other than the matter regarding SBG, there are no material, active, or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our officer and director, or any registered or beneficial shareholders are an adverse party or has a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 16 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is quoted on the OTCQB over-the-counter stock market ("OTCQB") under the symbol: 'KRED'. Because we are quoted on the OTCQB, our securities may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on a major national securities exchange. Trading in stocks quoted on the OTCQB is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated or have little to do with a company’s operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. The following table sets forth the high, low and closing prices for our Common Stock per quarter as reported by NASDAQ.COM for the years ended December 31, 2015 and December 31, 2014. These prices represent quotations between dealers without adjustment for retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Quarter Ended: High Low FY2015: March 31, 2015 $ $ June 30, 2015 $ $ September 30, 2015 $ $ December 31, 2015 $ $ FY2014: March 31, 2014 $ $ June 30, 2014 $ $ September 30, 2014 $ $ December 31, 2014 $ $ Shareholders At year-end December 31, 2015 there were 182 shareholders of record of the 108,769,514 shares outstanding of our common stock. Dividends There are no restrictions that would limit the Company from paying dividends. We have not paid any cash or stock dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our board of directors. Re-Purchase of Equity Securities None. Securities Authorized for Issuance Under Equity Compensation Plans On December 12, 2013, the Company adopted an incentive stock option plan (the "Stock Option Plan"). The Stock Option Plan allows for the issuance of up to 11,000,000 options to acquire 11,000,000 restricted shares of the Company's common stock, with a maximum exercise period of ten years, to be granted to eligible employees, officers, directors, and consultants. To date, 6,750,000 options have been issued under the Stock Option Plan. There were no stock options issued during the years ending December 31, 2015 and December 31, 2014. 17 Table of Contents Additionally, we have in place a Form S-8 share compensation plan totaling 5,000,000 registered shares reserved for issuance which was authorized by the Board on May 27, 2014. There were no shares issued under this plan during the year ended December 31, 2015; and 500,000 shares were issued under this plan during the year ended December 31, 2014, leaving a balance of 4,500,000 registered potentially issuable shares. Recent Sales of Unregistered Securities On February 6, 2015 we issued 600 restricted common shares at $0.0752 per share to an employee ("Employee One") for compensation. These share issuances were issued based on market close price on issue date for deemed payments totaling of $45. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On February 6, 2015, we issued 11,000 restricted common shares at $0.0752 per share to a professional athlete ("Ambassador One") for endorsement services rendered. These shares were issued at market close price on issue date for deemed compensation of $827. These shares were issued to US persons with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On April 30, 2015 we issued 131,579 restricted common shares at $0.19 per share as compensation to our CFO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $25,000. These shares were issued to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in offshore transactions in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. On May 1, 2015, we issued 300,000 restricted common shares to a third party for professional services rendered, such issuance which was valued at $0.20 per share for a deemed aggregate proceeds of $60,000, such grant being valued based on market close price on issue date. These shares were issued to one U.S. person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On June 5, 2015, we issued 1,700,000 restricted common shares valued market close price on date of issue at $0.1402 for aggregate deemed proceeds of $238,340 to a related party as a fee for a loan to the Company. These shares were issued to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in offshore transactions in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. On June 9, 2015 we issued 1,200 restricted common shares at $0.14 per share to Employee One for compensation. These share issuances were issued based on market close price on issue date for deemed payments totaling of $168. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On June 30, 2015, 1,666,667 shares of restricted common shares were issued to investor, unrelated to LPC, under a securities purchase agreement dated June 30, 2015 at a price of $0.06 per share for aggregate proceeds of $100,000. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. These shares were included in the Registration Statement on Form S-1 filed on July 6, 2015,which was made Effective by the SEC on July 16, 2015. 18 Table of Contents On July 6, 2015, we issued 6,025 restricted common shares at $0.1188 per share to Ambassador One for professional athlete endorsement services rendered. These shares were issued at market close price on issue date for deemed compensation of $716. These shares were issued to US persons with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On July 9, 2015 we issued 226,860 restricted common shares at $0.1102 per share as compensation to our CFO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $25,000. These shares were issued to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in offshore transactions in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. On August 11, 2015, we issued 1,333,333 restricted common shares to our new President & Chief Operating Officer at $0.107. These shares were valued based on market close price on issue date for deemed proceeds of $142,667. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 15, 2015, we issued 1,000 restricted common shares at $0.075 per share to Employee One for compensation. These share issuances were issued based on market close price on issue date for deemed payments totaling of $75. These shares were issued to US persons with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 18, 2015, we issued 26,000 restricted common shares at $0.0901 per share to a consultant for services rendered. These share issuances were issued based on market close price on issue date for deemed payments totaling of $2,343. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 24, 2015, we issued 12,500 restricted common shares at $0.0829 per share to a professional athlete ("Ambassador Two") for endorsement services rendered. These share issuances were issued based on market close price on issue date for deemed payments totaling of $1,036. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 30, 2015, we issued 9,000 restricted common shares at $0.078 per share to Ambassador One for endorsement services rendered. These share issuances were issued based on market close price on issue date for deemed payments totaling of $702. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 30, 2015, we issued 50,000 restricted common shares at $0.078 per share to a consultant for services rendered. These share issuances were issued based on market close price on issue date for deemed payments totaling of $3,900. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 30, 2015 we issued 320,513 restricted common shares at $0.078 per share as compensation to our CFO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $25,000. These shares were issued to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in offshore transactions in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. 19 Table of Contents On October 20, 2015, we issued 348,472 restricted common shares at an agreed price of $0.0699 per share for aggregate deemed compensation of $24,358 to a beverage distributor per terms of a services agreement. These shares were issued to one US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On September 30, 2015 we issued 502,283 restricted common shares at $0.078 per share as compensation to our President & COO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $39,178. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On October 21, 2015, we issued 1,381,025 restricted common shares at a contractually agreed price of $0.07241 per share for aggregate deemed compensation of $100,000 to a service provider ("Service Provider") for services rendered. These shares were issued to one US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On October 27, 2015, we issued 2,000,000 restricted common shares at a contractually agreed price of $0.068 per share for aggregate deemed compensation of $136,000 to Service Provider for services rendered. These shares were issued to one US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On December 3, 2015, we issued 500,000 restricted common shares valued market close price on date of issue at $0.0601 for aggregate deemed proceeds of $30,050 to a lender as a fee for a loan to the Company. These shares were issued to one US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On December 8, 2015, we issued to LPC: (a) 66,964 restricted common shares valued at the LPC Note One Conversion Price of $0.07 for interest of $4,688 accrued on LPC Note One to December 31, 2015; and (b) 31,667 restricted common shares valued at the LPC Note Two Conversion Price of $0.05 for interest of $1,583 accrued on LPC Note Two to December 31, 2015. These shares were issued to one US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended), and in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. On December 31, 2015 we issued 458,926 restricted common shares at $0.05448 per share as compensation to our CFO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $25,000. These shares were issued to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in offshore transactions in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. 20 Table of Contents On December 31, 2015 we issued 1,262,047 restricted common shares at $0.05448 per share as compensation to our President & COO. These shares were valued per terms of his compensation agreement for aggregate deemed compensation totaling $68,750. These shares were issued to one US person with reliance on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. Subsequent to the year ended December 31, 2015, the Company made shares issuances to staff and service providers. In issuing these shares we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. These included: (a) 651,269 restricted common shares to a service provider on January 8, 2016 at a negotiated price of $0.05 per share for deemed aggregate compensation of $32,563; (b) 600 restricted common shares to Employee One on January 1, 2016 at market close price of $0.0614 per share for deemed aggregate compensation of $37; (c) 5,000 restricted common shares to an employee on January 11, 2016 at market close price of $0.064 per share for deemed compensation of $320; and (d) 3,500 restricted common shares at market close price of $0.0559 on March 4, 2015 to a professional athlete endorser for deemed compensation of $196. Subsequent to the year ended December 31, 2015, in February 2015 we executed a private placement unit offering which raised $171,000 through the sale of 4,275,000 units. This offering terminated on March 29, 2016 and was priced at $0.04 per unit with each unit being comprised of one restricted common share price plus one five year warrant exercisable to purchase one restricted common share at $0.055 per share. These shares were issued to four US persons who are accredited investors (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended) or qualified under the terms Rule 506 Regulation D, and in issuing these shares we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended. Subsequent to the year ended December 31, 2015, the Company issued 4,650,000, Sale Shares and 15,724 per sale Commitment Shares under the 2015 Equity Line for aggregate proceeds of $235,740. ITEM 6. SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Certain information included herein contains forward-looking statements that involve risks and uncertainties within the meaning of Sections 27A of the Securities Act, as amended; Section 21E of the Securities Exchange Act of 1934. These sections provide that the safe harbor for forward looking statements does not apply to statements made in initial public offerings. The words, such as "may," "would," "could," "anticipate," "estimate," "plans," "potential," "projects," "continuing," "ongoing," "expects," "believe," "intend" and similar expressions and variations thereof are intended to identify forward-looking statements. These statements appear in a number of places in this Form 10-K and include all statements that are not statements of historical fact regarding intent, belief or current expectations of the Company, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) continued development of business opportunities; (iv) market and other trends affecting our future financial condition; (v) our growth and operating strategy. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, the following: (i) we have incurred significant losses since our inception; (ii) any material inability to successfully develop our business plans; (iii) any adverse effect or limitations caused by government regulations; (iv) any adverse effect on our ability to obtain acceptable financing; (v) competitive factors; and (vi) other risks including those identified in our other filings with the Securities and Exchange Commission. 21 Table of Contents The following discussion and the information provided above in Item 1 - Description of Business contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. Our actual results may differ materially from the results anticipated in any forward-looking statements in this Report due to a variety of factors, including, without limitation those set forth as "Risk Factors" in our Form S-1 which became Effective on July 16, 2015. This can be found along with all our filingsto the SEC at www.sec.gov. Overview KonaRed Corporation (“KonaRed”, "KonaRed Corporation", "us", “we”, the “Registrant”, or the “Company”) was incorporated in the State of Nevada on October 4, 2010 as TeamUpSport Inc. Prior to, and in anticipation of, closing of an asset purchase agreement (the "Asset Agreement") with Sandwich Isles Trading Co, Inc., on September 9, 2013 our company effected a name change by merging with our wholly-owned Nevada subsidiary named “KonaRed Corporation” with our company as the surviving corporation under the new name “KonaRed Corporation”. On October 4, 2013 pursuant to the terms the Asset Agreement, we acquired substantially all of the assets, property and undertaking of the health beverage and food business (the "Business") operated under the name “KonaRed” from Sandwich Isles Trading Co., Inc. ("SITC") which was a private company incorporated in Hawaii on August 22, 2008 and dissolved on May 23, 2014. As a result of October 4, 2013 acquisition of the Business from Sandwich Isles Trading Co., Inc. ("SITC") we ceased to be a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934 (the “Exchange Act”). Critical Accounting Policies Basis of presentation The financial statements of the company have been prepared in accordance with the accounting principles generally accepted in the United States of America ('GAAP'). Inventories Inventories are primarily raw materials and finished goods. Inventories are valued at the lower of, cost as determined on an average basis, or market.Market value is determined by reference to selling prices at, or around, balance sheet date or by management’s estimates based on prevailing market conditions. Management writes down the inventories to market value if it is below cost. Management also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if valuation allowance is required. Costs of raw material and finish goods inventories include purchase and related costs incurred in bringing the products to their present location and condition. Revenue recognition Sales revenue consists of amounts earned from customers through the sale of its consumer products and from delivery fees. Sales revenue is recognized when persuasive evidence of an arrangement exists, price is fixed or determinable, title to and risk of loss for the product has passed, which is generally when the products are received by the customers, and collectability is reasonably assured. Customers accept good FOB shipping point. Goods are sold on a final sale basis and in the normal course of business the Company does not accept sales returns. 22 Table of Contents Cost of goods sold Cost of goods sold consists primarily of selling of raw materials and finished goods purchased from vendors as well as warehousing and distribution costs such as inbound freight charges, shipping and handling costs, purchasing and receiving costs. Stock Based Payments We account for share-based awards to employees in accordance with ASC 718 “Stock Compensation”. Under this guidance, stock compensation expense is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the estimated service period (generally the vesting period) on the straight-line attribute method. Share-based awards to non-employees are accounted for in accordance with ASC 505-50 “Equity”, wherein such awards are expensed over the period in which the related services are rendered. 23 Table of Contents RESULTS OF OPERATIONS The following discussion and analysis covers material changes in the financial condition of our Company for the years ended December 31, 2015 and December 31, 2014. A summary is as follows: Year ended December 31, 2015 Year ended December 31, 2014 Total sales $ $ Cost of goods sold GROSS MARGIN Research and development Advertising and marketing General and administrative Non-cash compensation Operating expenses Loss from operations ) ) Other non-cash income (expense) ) Interest expense ) ) NET LOSS $ ) $ ) Net loss per share, fully diluted $ ) $ ) Total Sales Total sales are comprised of product sales and shipping and delivery fees. During the year ended December 31, 2015 we recorded total sales of $635,503 compared with total sales of $1,254,234 for the year ended December 31, 2014, representing a decrease of 49%. Product sales and shipping and delivery fees for the year ended December 31, 2015 were $611,424 and $24,079 respectively, compared with $1,160,941 and $93,293 for the year ended December 31, 2014. We attribute the comparative decrease in sales during the year ended December 31, 2015 to the lack of success of beverage distribution arrangements and our decreased expenditure on advertising and marketing due to a reduction in working capital from reduced sales. To rebuild our revenue base we chose to take back control of our brand. In August 2015, we hired former POM Wonderful executive Kyle Redfield to provide new leadership, restructure and create new revenue streams and in September 2015 we terminated our former master beverage distributor. Cost of Goods Sold As referenced in our Description of Business above, our production is based on an outsourcing business model which utilizes third parties for the bulk of our non-core business operations, such as coffee fruit extraction and product manufacturing. The main component of our cost of goods sold ('COGS') relates to costing the finished goods which are drawn from our inventory when sold. These finished goods primarily include bottles of different types of our coffee beverages in various container and lot sizes which have been manufactured in a staged process for us by third parties and delivered to our warehouse, or to inventory logistics service providers, for distribution. Costing is done by applying specific unit sales to unit product costs based on the costs per unit recorded in our inventory system. Costs per unit in the inventory system include per unit manufacturing charges from outsource manufacturers. 24 Table of Contents Along with the current period cost of inventory which has been used for product sales, COGS also include expensing of inventory which has: (i) been disposed of because it has expired and/or become obsolete; and (ii) been subject to a write-down reserve because the inventory has been deemed to be potentially useful, but has been slow moving for a significant period of time. During the year ended December 31, 2015, we disposed of $26,760 of obsolete inventory and during the year ended December 31, 2014, we disposed of $49,249 of obsolete current inventory, net of $18,732 of inventory which previously had previously been reserved. Obsolete inventory during 2015 was primarily comprised of dried coffee fruit raw material which had an expired useful life. Obsolete inventory during 2014 was comprised both of dried coffee fruit raw materials which had expired, old labels which included outdated information, and remaining inventory of a discontinued product. At year end December 31, 2015 we had no further reserves of outdated inventory. For the years ended December 31, 2015 and December 31, 2014, COGS were $541,069 and $1,094,037, or 85% and 87% of sales. This corresponds to gross margin percentages of 15% and 13%. As order flow increases we should benefit from less expensive shipping costs and the economies of scale of larger production runs. We project COGS will decrease during fiscal 2016 and gross margin will improve. COGS primary components for the years ended December 31, 2015 and December 31, 2014 are as follows: (i) manufacturing costs, which include both in-house and outsourced manufacturing costs, totaled $384,293 versus $746,377, respectively; (ii) customer shipping which totaled $92,907 versus $175,515, respectively; (iii) shipping and inventory delivery which totaled $16,051 versus $61,563, respectively. and (iv) packaging which totaled $14,368 versus $44,902, respectively. Operating Expenses Our operating expenses are classified into three categories: - Research and development - Advertising and marketing - General and administrative expenses Research and Development Research and development costs were $6,502 and $3,931, respectively for years ended December 31, 2015 and December 31, 2014, respectively, for a comparative increase of 65%. Increases in research and development costs are attributable to development of new products, such as our Cold Brew Coffee line. We project R&D costs will remain near current levels during the upcoming fiscal year. Advertising and Marketing Advertising and marketing costs were $435,390 for the year ended December 31, 2015, compared with $967,164 for the year ended December 31, 2014, representing a decrease of 55%. Primary components of advertising and marketing cost during the years ended December 31, 2015 versus December 31, 2014 were as follows: (i) sales and marketing fees paid to our former beverage distributor based on the sales they produced were $8,377 versus $241,306, representing an decrease of 97%; (ii) the cost of free samples and product demonstrations was $93,478 versus $231,883, representing a decrease of 60%; (iii) advertising and graphic art costs were $211,284 versus $160,548, representing an increase of 32%; (iv) website expenses were $27,580 versus $75,976, representing a decrease of 64%; and (iv) other marketing expenses including sponsorship and public relations initiatives totaled $94,671 versus $357,451, representing a decrease of 74%. We project advertising and marketing costs will increase during our upcoming fiscal year. 25 Table of Contents General and Administrative General and administrative ('G&A') costs were $2,992,549 for the year ended December 31, 2015 compared to and $3,792,560 for the year ended December 31, 2014, representing a decrease of 21%. We project general and administrative expenses will remain at current levels or increase moderately during the coming fiscal year. G&A costs include cash expand non-cash expenses. Non-cash expenses include Black-Scholes option and warrant grant costing and amortization expenses, stock based compensation expenses, stock issued for services, and depreciation expenses. For the years ended December 31, 2015 and December 31, 2014, G&A cash expenses comprised $1,822,434 and $1,745,569, or 61% and 46% of total expenses; and G&A non-cash expenses comprised $1,170,115 and $2,046,991 or 39% and 54% respectively of total G&A. Year over year G&A cash expenses increased by 4% and G&A non-cash expenses decreased by 43%. Major items within expenses paid in cash for years ended December 31, 2015 and December 31, 2014 included: (i) payroll of $835,912 versus $745,262, representing an increase of 12%; (ii) professional and consultant fees of $221,558 versus $337,316, representing a decrease of 34%; (iii) VDF License fees and related interest expenses of $318,481 versus $150,791, representing an increase of 111%; and (iv) total rent expenses of $116,089 versus $113,356, representing an increase of 2%. During the year ended December 31, 2015, payroll increases were due to the addition of executive, warehouse and office support staff. Professional and consulting fees decreases related to reduced legal expenses. Rent increases were due to the tiered increases within our warehouse lease. Other Income (Expense) During the year ended December 31, 2015 we incurred an other expense totaling $460,362; and during the year ended December 31, 2014 we recorded other income of $831. Other income (expense) for years ended December 31, 2015 and December 31, 2014 included: (i) cash interest paid of $128,458 and non-cash interest accruals of $126,914, for total interest expense of $255,372 in 2015, versus $1,007 in non-cash interest accrual in 2014; (ii) amortization expense for discounts on notes payable of $128,200 in 2015, versus $nil in 2014; (iii) non-cash expense for the fair market value of a derivative liability of 35,037 in 2015, versus non-cash income for the fair market value of a derivative liability of $1,838 in 2014; and a non-cash expense of $41,753 related to the re-set of the exercise price of previously issued warrants in 2015, versus $nil in 2014. Other than interest expenses for currently outstanding debt and further non-cash derivative related gains or losses which may arise during the coming year, we cannot project other income (expense) items in the near term. Net Loss Our net losses for the years ended December 31, 2015 versus December 31, 2014 were $3,800,369, or $0.04 per share, versus $4,602,627, or $0.06 per share. 26 Table of Contents Liquidity and Capital Resources Our financial position as at December 31, 2015 and December 31, 2014 was as follows: Net Working Capital As of December 31, 2015 As of December 31, 2014 Current Assets $ $ Current Liabilities Net Working Capital (Deficit) $ $ At December 31, 2015 we had cash on hand of $148,769, accounts receivable of $33,227, accounts receivable - related party of $18,000; inventory of $439,158, prepaid expenses of $5,953, and other current assets of $nil. This compares with cash on hand of $39,987, accounts receivable of $274,640, accounts receivable - related party of $3,600; inventory of $508,338, prepaid expenses of $16,000, and other current assets of $652 at December 31, 2014. Our net working capital decreased to a balance of $182,044 at December 31, 2015 from a balance of $635,423 at December 31, 2014. At present, we project we will need to raise additional capital during the coming twelve months to fund our strategic plans. Our cash flows for the years ended December 31, 2015 and December 31, 2014 were as follows: Cash Flows Year ended December 31, 2015 Year ended December 31, 2014 Net cash (used) by operating activities $ ) $ ) Net cash provided/(used) in investing activities — ) Net cash provided by financing activities Increase (decrease) in cash during the period ) Cash, beginning of period Cash, end of period $ $ Comparative figures for Net cash (used) by Operating Activities is comprised of the net loss of $3,800,369 for the year ended December 31, 2015 versus a net loss of $4,602,627 for the year ended December 31, 2014, and also includes comparative non-cash add-backs of: (i) Black-Scholes options grant expense amortizations of $220,960 versus $807,161; (ii) Black-Scholes warrant issuance expense amortizations of $197,905 versus $216; (iii) stock issued for compensation of $350,883 versus $398,123; and (iv) stock issued for services of $598,272 versus $841,707. Total non-cash items in computation of our cash flow comprise: $1,453,274, or 38%, of our total net loss of $3,800,369 for the year ended December 31, 2015; and $2,049,556, or 45%, of our total net loss of $4,602,627 for year ended December 31, 2014. Other key elements included in net cash (used) by operating activities for the comparative years ended December 31, 2015 versus December 31, 2014 comprised: (i) a decrease in accounts receivable of $220,993 in 2015 versus an increase in accounts receivable of $254,022 in 2014; (ii) a decrease in inventory of $69,180 in 2015 versus an increase of $118,211 in 2014; and (iii) an increase in accounts payable and accrued liabilities of $19,402 in 2015 versus a decrease in accounts payable and accrued liabilities of $79,501 in 2014. 27 Table of Contents Cash Raised from Equity Sales During the year ended December 31, 2015, the Company raised $350,000 cash from two private placements of its restricted common shares and $629,850 through equity line sales of common shares which have been registered in a Form S-1. During the year ended December 31, 2014, the Company raised $1,000,000 from two private placements unit sales and $1,700,001 through equity line sales of common shares which have been registered in a Form S-1. Cash Raised from Debt During the year ended December 31, 2015, the Company raised: (a) net proceeds from short term debt of $325,000, which was comprised of three short term promissory notes which provided net proceeds of $90,000, $135,000 and $100,000 respectively; (b) net proceeds of $Nil from short term debt - related party, which was comprised of an advance of $500,000 from a director of the Company and a repayment to him of $500,000; and (c) net proceeds of $813,481 from convertible notes payable which was comprised of: (i) net proceeds of $Nil from one lender who advanced net $400,000 and received repayment of that $400,000, (ii) two fixed exercise price convertible notes from the same lender which provided net proceeds of $225,000 and $270,000 respectively, and (iii) net proceeds of $318,481 from VDF from the rollover of $300,000 of License Fee payments and $18,481 of accrued interest. During the year ended December 31, 2014, the Company raised net proceeds from short debt and short term debt - related party of $Nil and $Nil respectively; and raised net proceeds from convertible notes of $150,000 which was comprised of $150,000 from the rollover of License Fee payments due to VDF. Off-Balance Sheet Arrangements We had no significant off-balance sheet arrangements at December 31, 2015 or December 31, 2014 that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Material Events and Uncertainties Our operating results are difficult to forecast. Our prospects should be evaluated in light of the risks, expenses and difficulties commonly encountered by comparable early stage companies in rapidly evolving markets. There can be no assurance that we will successfully address such risks, expenses and difficulties. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We have not entered into derivative contracts either to hedge existing risk or for speculative purposes. 28 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 30 Audited Financial Statements for the years ended December 31, 2015 and December 31, 2014: Balance Sheets 31 Statements of Operations 32 Statement of Stockholders’ Equity/(Deficit) 33 Statements of Cash Flows 34 Supplementary Disclosure of Cash Flow Information 35 Non Cash Investing and Financing Activities 35 Notes to Financial Statements 36 29 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors KonaRed Corporation We have audited the accompanying balance sheets of KonaRed Corporation as of December 31, 2015 and 2014 and the related statement of operations, changes in stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of KonaRed Corporation as of December 31, 2015 and 2014, and the results of its operations, changes in stockholders’ equity (deficit) and cash flows for the periods then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas April 13, 2016 30 Table of Contents KONARED CORPORATION BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Accounts receivable - related party Inventory Prepaid expenses Other current assets — TOTAL CURRENT ASSETS OTHER ASSETS Fixed assets (net of accumulated depreciation) TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable - related party — Short term debt, net of discounts — Unearned revenue Derivative liability TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Convertible notes payable, net of discounts TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 10,000 shares with par value $0.001 authorized; no shares issued and outstanding at December 31, 2015 and December 31, 2014. — — Common shares, 877,500,000 shares with par value $0.001authorized; 108,769,514 and 83,496,530 shares issuedand outstanding at December 31, 2015 and December 31, 2014, respectively 108,787 83,497 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes to financial statements are an integral part of these financial statements 31 Table of Contents KONARED CORPORATION STATEMENTS OF OPERATIONS Year ended December 31, 2015 Year ended December 31, 2014 REVENUE: Product sales $ $ Product sales - related party Shipping and delivery Total sales Cost of goods sold GROSS MARGIN OPERATING EXPENSES: Research and development Advertising and marketing General and administrative expenses Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Amortization expense - notes discounts ) — Change in fair market value of derivative liabilities ) Loss on equity modification ) — Total other income (expense) ) Loss before income taxes $ ) $ ) Provision for income taxes — — Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes to financial statements are an integral part of these financial statements 32 Table of Contents KONARED CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Additional Accumulated Shares Amount Paid In Capital Deficit Total Ending balance – December 31, 2013 ) Common shares issued for cash — Common shares issued under equity line — Common shares issued for services — Common shares issued for equity line underwriting fees ) — — Common shares issued as compensation — Additional paid-in capital related to option grants — — Net loss – year ended December 31, 2014 — — — ) ) Ending balance – December 31, 2014 $ $ $ ) $ Common shares issued for cash — Common shares issued under equity line — Common shares issued for services — Common shares issued for equity line underwriting fees ) — — Common shares issued as compensation — Common shares issued for interest payments — Additional paid-in capital related to option grants — — — Additional paid-in capital related to warrant issuances — — — Additional paid-in capital related to convertible notes beneficial conversion features — — — Additional paid-in capital related to convertible notes redemption — — — Additional paid-in capital related to equity modification — — — Net loss – year ended December 31, 2015 — — — ) ) Ending Balance – December 31, 2015 $ $ $ ) $ ) The accompanying notes to financial statements are an integral part of these financial statements 33 Table of Contents KONARED CORPORATION STATEMENTS OF CASH FLOWS Year Ended December 31, 2015 Year Ended December 31, 2014 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense Depreciation expense Stock issued for compensation Stock issued for services Option grants expense Change in fair market value of derivative liabilities ) Amortization of notes payable discounts Loss on equity modification — Change in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses ) Other current assets Accounts payable and accrued liabilities ) Accrued interest — Unearned revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Purchase of fixed assets — ) NET CASH USED IN INVESTING ACTIVITIES — ) FINANCING ACTIVITIES: Proceeds from short term debt — Proceeds from short term debt - related party — Repayments on short term debt - related party ) — Proceeds from convertible notes payable Repayments on convertible notes payable ) — Proceeds from issuance of common stock for cash NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, Beginning of Period CASH, End of Period $ $ The accompanying notes to financial statements are an integral part of these financial statements 34 Table of Contents KONARED CORPORATION SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Year Ended December 31, 2015 Year Ended December 31, 2014 Cash paid during the year for: Interest $ $ Taxes $
